991 F.2d 805
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Orlando MARTINEZ, Plaintiff-Appellant,v.FEDERAL DETENTION CENTER, Federal Correctional Institution,United States of America, Mr. Scott Lemley, Mr. Federer, Mr.Liska, Mr. Otto Meyer, Mr. Fleming, Mr. Alport, Mr. Cocran,Mr. Heller, Mr. Roybal, Mr. Moll, Ms. Taylor, Mr. Arisiaca,Mr. Talbert, Mr. Martin, Mr. Reardon, Mr. Belaski, JohnDoes, Defendants-Appellees.
No. 90-1273.
United States Court of Appeals, Tenth Circuit.
April 14, 1993.

Before SEYMOUR, ANDERSON and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Orlando Martinez, an inmate at a federal prison, filed a complaint in April 1990 under 42 U.S.C. § 1983 raising numerous issues.   The magistrate judge recommended dismissal of all the claims on the ground that they were vague and conclusory.   The district court adopted that recommendation.   On appeal, petitioner raised only two issues:  that he was denied access to the prison law library and was prevented from communicating with a woman he alleges to be his co-defendant and common law wife.


3
While Mr. Martinez' appeal from the district court order was pending, and after Mr. Martinez filed his brief, the government filed a motion to remand for further proceedings conceding that the denial of access issue required more development at the trial level.   We granted the motion on May 23, 1991.   The magistrate judge held a hearing on remand and again recommended dismissal of the complaint, this time making numerous findings and conclusions regarding the two claims Mr. Martinez is asserting on appeal.   The district court accepted that recommendation in an order dated October 30, 1992.


4
Thereafter, the government filed its brief on appeal in support of the district court's decision.   Mr. Martinez did not file a reply brief.   As a consequence, Mr. Martinez has raised no objections to the findings of the magistrate judge which were made on remand and affirmed by the district court.


5
We have carefully reviewed the record and the law, and we are not persuaded the district court erred when it concluded that Mr. Martinez had meaningful legal assistance during the relevant time period and that he failed to bear the burden of establishing he met the requirements for communicating with Ms. Cisneros who was incarcerated in another penitentiary.   Accordingly, for substantially the reasons given by the district court, we AFFIRM the district court's adoption of the magistrate judge's recommendation dismissing the complaint.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3